Citation Nr: 0336891	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for status-post 
cervical fusion C4-5, with chronic right C5 radiculopathy and 
mild degenerative spondylosis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1994.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a May 2000 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama 
regional office (RO). 

The veteran provided testimony before the undersigned via 
videoconference hearing in September 2001. 

In November 2001, the Board remanded the case for additional 
development.  Subsequently, an April 2003 rating action 
continued the prior evaluation.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected status-post cervical 
fusion C4-5, with chronic right C5 radiculopathy and mild 
degenerative spondylosis, is manifested by no more than 
moderate limitation of motion, including flexion to 30 
degrees, and combined range of motion of the cervical spine 
greater than 120 degrees; there is no competent evidence of 
the following:  ankylosis of the spine; severe limitation of 
motion; functional loss; severe intervertebral disc syndrome, 
consisting of recurring attacks with intermittent relief; 
forward flexion of the cervical spine to 15 degrees or less; 
incapacitating episodes having a total duration of at least 
4 weeks during the past 12 months; spinal cord involvement 
or abnormal mobility requiring a neck brace; or demonstrable 
deformity of a vertebral body.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status-post cervical fusion C4-5, with chronic right C5 
radiculopathy and mild degenerative spondylosis, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Codes 5285, 5290, 5293 (2002); 68 Fed. Reg. 51,454, et seq. 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. §§ 
4.71a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the August 2000 
statement of the case (SOC) of the criteria for an increased 
evaluation.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim.  The 
November 2001 remand and a December 2001 letter informed the 
veteran of the provisions of the VCAA as well as the type of 
evidence necessary to substantiate his claim, and informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The veteran was provided with a VA 
examination in January 2003, and Air Force and VA treatment 
records have been obtained.  The RO also attempted to obtain 
records from additional sources reported by the veteran, 
however these facilities replied that no records were 
available.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, in 
this case the letter was sent to the veteran in December 
2001, approximately two years prior to the Board's 
consideration of this case.  Furthermore, it appears that all 
pertinent evidence has been gathered, and the veteran has not 
indicated that any additional evidence has not been obtained.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The veteran injured his neck in a motor vehicle accident 
during service in July 1993.  Service connection for status-
post cervical fusion C4-5, with chronic right C5 
radiculopathy and mild degenerative spondylosis, was granted 
in March 1995, and a 10 percent evaluation was assigned from 
December 1994.  A May 2000 rating decision increased the 
evaluation to 20 percent, from December 1999.  The veteran 
contends that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Prior to a recent regulatory change, the veteran's cervical 
spine disability has been rated under Code 5293.  A 60 
percent disability evaluation was the maximum available, and 
was warranted for a pronounced condition; A 40 percent 
disability evaluation was warranted for a severe condition; 
consisting of recurring attacks with intermittent relief.  
The current 20 percent rating was assigned for a moderate 
condition, with recurring attacks.  38 C.F.R. § 4.73, 
Diagnostic Code 5293 (2002).  

Additionally, under the old schedule Code 5290 pertained to 
limitation of motion of the cervical spine: severe limitation 
of motion warranted a 30 percent evaluation, while the 
veteran's 20 percent evaluation contemplated a moderate 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5290 
(2002).

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 40 percent evaluation for unfavorable 
ankylosis of the entire cervical spine; a 30 percent 
evaluation for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  The current 20 percent evaluation is 
appropriate where there is forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The provisions of Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective from 
September 23, 2002, and then that code section was changed to 
Code 5243 as of September 26, 2003.  The new regulation 
directs that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine noted above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months; and 
a 40 percent evaluation for disability with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  The current 20 
percent evaluation is appropriate for disability with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. §§ 4.71a).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  In this 
case, as neither version is more favorable to the veteran, 
and in fact, application of either would result in the same 
assigned rating, the Board will consider the veteran's 
disability under both.  In view of the above, the Board finds 
no prejudice to the veteran in the Board's consideration of 
his claim for an increased evaluation under the new criteria 
notwithstanding the lack of consideration of those criteria 
by the RO.  See Bernard, supra.

A VA examination was conducted in April 2000.  The veteran 
reported neck pain as well as numbness down both arms, 
particularly the inner aspects.  These symptoms were noted to 
come and go.  The veteran denied any loss of grip or 
strength.  He did not wear a neck brace.  On examination, the 
veteran's gait was within normal limits and his posture was 
upright.  There was slight rigidity of the neck, with spasm 
in the muscles of the neck and down the trapezius during 
range of motion testing.  Flexion was to 40 degrees, with 
pain; extension 40 degrees with no pain; lateral bending to 
the left of 30 degrees with pain, and to the right 25 degrees 
with pain; rotation to 50 degrees with pain from the thoracic 
spine into the back.  Strength in the right arm was noted as 
4/5.  Electromyography (EMG) of the upper extremities did not 
reveal any abnormal findings.  The diagnosis was residual 
neck pain, chronic, status post trauma and surgery; status 
post degenerative spondylosis with moderately severe 
functional loss of range of motion.

The most recent VA examination was conducted in January 2003.  
The veteran reported intermittent neck pain radiating down to 
his arms.  He reported that this pain was usually at a level 
of two or three on a scale of one to 10, but could get 
exacerbated to nine out of 10.  Cold weather, walking, lawn 
mowing, gardening, and other physical activities were 
reported as exacerbating factors.  Heat, hot showers, and 
medications were noted as alleviating factors.  The veteran 
reported that he usually exercised once per week, and more in 
the summers.  He was able to do 25 to 30 push-ups.  The 
veteran did not use any cane, crutches, or other ambulatory 
aides.  He also stated that he usually had no restriction 
with regard to walking, transfers, and activities of daily 
living, but that he had pain with these activities when his 
neck pain was exacerbated.  His neck disability significantly 
impacted him in his previous job as a driver, but the veteran 
currently worked for the sheriff's department at a jail and 
had no restriction of activities with regard to this 
occupation.  On examination, there was a surgical scar 
visible between C2-7, with no tenderness on palpation.  No 
erythema or inflammation was noted.  There was no muscle 
atrophy of either upper extremity.  Ranges of motion of the 
neck were as follows:  flexion, 30 degrees; extension, 25 
degrees; lateral flexion, 30 degrees; rotation, 40-45 
degrees.  The veteran reported pain with rotation from 40 to 
45 degrees.  There was no weakness, excess fatigability, or 
incoordination noted.  Neurological examination showed 
sensation intact.  Motor strength and reflexes were 
symmetrical in the upper extremities bilaterally.  X-rays 
were reviewed.  The diagnosis was cervical neck with post 
injury and surgical change at C4-5 levels, moderate 
degenerative spondylosis at C6 level, and mild to moderate 
loss of range of motion due to pain.  

The medical findings support the current 20 percent 
evaluation under the old criteria; there is evidence of 
moderate limitation of motion.  There is no objective 
evidence of severe limitation of motion.  The most recent 
examination did not show significant neurologic findings.  
The previous examination revealed some muscle spasm and loss 
of strength in the right upper extremity, but no more than 
moderate neurological deficit.  Thus, the severe 
intervertebral disc syndrome, consisting of recurring attacks 
with intermittent relief, necessary for an increased 
evaluation under the old criteria governing intervertebral 
disc syndrome, have also not been met.  38 C.F.R. Part 4, 
Diagnostic Codes 5290, 5293 (2002).  Additionally, the Board 
notes that under Code 5285, which provided for residuals of 
fractured vertebrae, the spinal cord involvement or abnormal 
mobility requiring a neck brace, were necessary for an 
increased evaluation.  These have not been demonstrated.  Nor 
has a demonstrable deformity of a vertebral body that would 
merit an additional 10 percent evaluation been shown.  38 
C.F.R. Part 4, Diagnostic Code 5285 (2002).

Similarly, considering the veteran's cervical disability 
under the general criteria that became effective September 
26, 2003, the current 20 percent evaluation is appropriate 
since the evidence demonstrates forward flexion of the 
cervical spine is 30 degrees, and the combined range of 
motion is greater than 120 degrees.  The veteran does not 
meet the criteria for a higher evaluation since the evidence 
does not show either favorable or unfavorable ankylosis of 
the spine or limitation of forward flexion of the cervical 
spine to 15 degrees or less.  68 Fed. Reg. 51,454, et seq. 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. §§ 
4.71a).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the veteran is again not 
entitled to an evaluation in excess of 20 percent, since the 
evidence does not demonstrate that the veteran has suffered 
incapacitating episodes having a total duration of at least 
4 weeks during the past 12 months, which would be required 
for the next higher, 40 percent evaluation.  68 Fed. Reg. 
51,454, et seq. (Aug. 27, 2003) (to be codified as amended at 
38 C.F.R. §§ 4.71a).  While the veteran has reported 
occasional exacerbations of pain, there is no evidence that 
these have amounted to incapacitating episodes of the 
severity and duration required for the 40 percent evaluation.  
In fact, the evidence indicates that the veteran exercises 
regularly, and that his current employment has not been 
significantly effected by his service connected neck 
disability.  

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion losses in the cervical spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The VA examiner in January 
2003 stated that there was no muscle atrophy, weakness, 
excess fatigability, or incoordination present, and pain was 
only noted at the limits of rotation, not flexion, extension, 
or lateral flexion.  Given the medical findings which do not 
reflect range of motion deficits that approximate the 
requirements for a rating in excess of 20 percent under 
either the old or new criteria, and the lack of muscle 
atrophy in the upper extremities, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the cervical spine caused by pain complaints.  Accordingly, 
the Board finds that an evaluation in excess of 20 percent 
for the veteran's cervical disability is not warranted.


ORDER

The claim is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



